       Case
       Case 7:19-cv-08501-CS-PED
            7:19-cv-08501-CS-PED           Document 44 Filed 08/21/20 Page
                                                                      Page 11 of
                                                                              of 11

                                                                              HARRIS BEACH
                                                                              ATTORNEYS AT LAW

August 20, 2020                                                                100 WALL STREET
                                                                               NEW YORK, NY ! 0005
                                                                               (212)687-0100

Via ECF                                                                       JUDIABBOTT CURRY

Hon. Paul E. Davison, U.S. Magistrate Judge                                   DSRECT: (212)313-5404
                                                                              FAX; (2! 2) 687-0659
The Hon. Charles L. Bricant Jr.
                                                                              JCURRY@HARRISBEACH.COM
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

       Re: Ford, Kinley, Love and Petrone v. Combe Incorporated and Combe Products^ Inc.
             CaseNo.:7:19-cv-08501

Dear Judge Davison:

       On behalf of defendants Combe Incorporated and Combe Products, Inc. ("Combe ), the
undersigned submits this correspondence with the consent of counsel for Plaintiff, to respectfully
j_ecjyest the 9:30 am conference on August 24, 2020bea4ioim^dforthreewe^^ The parties
request this adjournment as we are in the process of resolving discovery issues and believe the
adjournment will allow us to resolve the issues and make a scheduling conference with the Court
more productive,


       On behalf of Combe, thank you for your consideration of this matter.


                                                     Very truly yours,


                                                    ^\^ '^^ ^1

                                                     Judi Abbott Cuny




JAC:raI
ec: Counsel for Plaintiffs, via ECF             Afp hca-f^n G^^>-                      B.D
                                                 (sj^ Co^fe^ncc d^fc
                                                 (Order •to-^ollo^).
                                                 50 0^€^^>.


                                                c?<^-                    g/-2-1,'2-0
